Citation Nr: 1045551	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  04-20 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION


The appellant is a veteran who served on active duty from August 
1970 to September 1974.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 
The Veteran had hearings before the undersigned Veterans' Law 
Judge in June 2007 and again in September 2010 and the 
transcripts are of record.

The case was brought before the Board in December 2006 and 
October 2007, at which times the claim was remanded to allow the 
Agency of Original Jurisdiction (AOJ) to further assist the 
Veteran in the development of his claim. The requested 
development having been completed, the case is once again before 
the Board for appellate consideration of the issues on appeal.

The Board notes the claims folder contains a volume of evidence, 
to include recent VA outpatient treatment records from 2008 to 
2009 that the RO did not consider in the last Supplemental 
Statement of the Case (SSOC) dated January 2010.  The Veteran 
waived local jurisdictional review as to some evidence he 
submitted during his September 2010 hearing, but his waiver does 
not encompass all the evidence in the claims folder since the 
January 2010 SSOC.  Despite the lack of local jurisdictional 
review, the Board finds no error in proceeding with a decision in 
light of the favorable opinion here.


FINDINGS OF FACT

1.  The Veteran's claimed in-service stressors involve combat 
exposure against hostile forces, to include mortar attacks, in 
Vietnam and are consistent with the time, place and circumstance 
of his service.

2.  The Veteran's PTSD has been diagnosed by a VA psychologist 
and related to his claimed in-service combat exposure. 


CONCLUSION OF LAW

The Veteran's PTSD is due to his military service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010); Stressor Determinations 
for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 (July 13, 
2010) (to be codified at 38 C.F.R. § 3.304(f)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

In the absence of a presumption, in order to prevail on the issue 
of service connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).

The Veteran claims that his PTSD is due to being exposed to 
mortar fire, sniper attack and watching a friend die while 
stationed in Vietnam.  The Veteran indicates his unit was placed 
in positions where they had to be on guard for hostile attack.  
Although the hostile fire did not always materialize, the Veteran 
indicates in numerous statements that he was always in fear of 
his life while stationed in Phu Bai, Vietnam.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).

During the pendency of this appeal, effective July 13, 2010, VA 
amended its adjudication regulations governing service connection 
for PTSD by liberalizing, in certain circumstances, the 
evidentiary standard for establishing the required in-service 
stressor.  The provisions of this amendment apply to applications 
for service connection for PTSD that, among others, were appealed 
to the Board before July 13, 2010 but have not been decided by 
the Board as of July 13, 2010.   Accordingly, the provisions 
apply to this case.

For reasons explained below, in light of the new law, the 
Veteran's described stressors may be conceded based on his lay 
testimony alone.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
adding a new paragraph (f)(3), which reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor....

Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)). 

Initially, under the amended 38 C.F.R. § 3.304(f)(3), the 
stressor claimed must include "fear of hostile military or 
terrorist activity," which is defined as follows:

[T]hat a veteran experienced, witnessed or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from 
an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or 
circumstance involved a psychological or psycho-
physiological state of fear, helplessness or horror.

Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)).

In this case, the Veteran claims he was in circumstances where 
his unit was either under hostile attack or was facing the fear 
of imminent hostile attack.  His claimed stressors clearly fit 
the definition of "fear of hostile military or terrorist 
activity" and involves "rocket of mortar fire."  Id.  

The second pertinent inquiry, then, is whether the Veteran's 
claimed in-service stressors are consistent with the places, 
types and circumstances of his service in light of the evidence 
of record.  The Board concludes they are.

The Veteran's service treatment records are silent as to any 
complaints, treatment or diagnosis of a psychiatric problem.  His 
service personnel records confirm the Veteran served in Vietnam 
during the claimed time period of September 1971 to May 1972.  In 
recognition of this service, he received numerous medals to 
include the Vietnam Service Medal.  None of these medals, 
however, are prima facie evidence of combat exposure. The 
Veteran's DD-214 also lists his military occupational specialty 
(MOS) as a power generator equipment operator/mechanic.  

Again, the Veteran's military records do not on their face 
indicate the Veteran was in combat.  The fact that the appellant 
served in a "combat area" or "combat zone" does not mean that 
he himself engaged in combat with the enemy.  VAOPGCPREC 12-99.  
The Veteran's claimed in-service stressors, however, are 
consistent with the circumstances of his service.  The Board also 
finds an absence of any contrary evidence of record that would 
lend doubt to the Veteran's credibility.  Accordingly, his lay 
testimony alone established his in-service stressors of 
continuous exposure to mortar and rocket attacks in Vietnam.

The final pertinent inquiry under the new regulation is whether 
the Veteran has been diagnosed with PTSD by a VA psychologist or 
psychiatrist based on his described in-service stressors.  
Resolving all reasonable doubt in favor of the Veteran, the Board 
concludes he has. 

After service, the Veteran was afforded a VA examination in April 
1975 where the examiner found no neuropsychiatric disease.  The 
examiner noted, however, that the Veteran had an "irregular 
discharge" and complained of body shakes from time to time.  

The Veteran was first diagnosed with a psychiatric disorder in 
1984 by a private physician, Dr. Krueger.  Dr. Krueger indicated 
in an October 1990 statement that he first met the Veteran in 
February 1984 when he was diagnosed with an adjustment disorder 
and, among other things, PTSD.  VA and private treatment records 
indicate a myriad of diagnoses through the years, to include 
bipolar disorder, paranoid schizophrenia, major depression with 
psychotic features, schizoaffective disorder and PTSD.  

Recent VA outpatient treatment records through November 2009 are, 
however, conflicting with whether the Veteran actually has PTSD.  
While earlier records indicate a diagnosis of PTSD, VA outpatient 
treatment records from 2008 to 2009 indicate the Veteran's 
diagnosis as major depressive disorder.  Indeed, PTSD screening 
tests afforded to the Veteran in February 2008 and November 2009, 
came back as "negative."

The Veteran was afforded a VA examination in 2001 and, more 
recently in July 2003 where both examiners diagnosed the Veteran 
with PTSD attributable to combat, mortar fire, sniper attacks and 
witnessing a friend's death on or around October 1971 while in 
Vietnam.  As indicated above, the Veteran's personnel records 
confirm the Veteran was in Vietnam in October 1971.

In short, the evidence of record shows the Veteran had service in 
the country of Vietnam generally consistent with his reported in-
service stressors of being in fear of hostile attack.  The 
evidence of record also includes a diagnosis by VA physicians of 
PTSD.  VA outpatient treatment records and private treatment 
records indicate a range of psychiatric diagnoses through the 
years and, indeed, VA psychiatrists appear to disagree on whether 
the Veteran has PTSD currently.  It is clear, however, that 
during the pendency of the appeal, the Veteran was indeed 
diagnosed as having PTSD due his Vietnam service. See McClain v. 
Nicholson, 21 Vet. App. 319 (2007).

The evidence is, at the very least, in relative equipoise.  
Resolving all reasonable doubt in favor of the Veteran, however, 
the Board concludes service connection for PTSD is warranted.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In light of the favorable opinion here, any 
defect with respect to the VCAA is considered non-prejudicial.




ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


